DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/24/19. It is noted, however, that applicant has not filed a certified copy of the 201921593097.6 application as required by 37 CFR 1.55.

Specification
The title of the invention needs to be more descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206906417 (Nie et al.) in view of U.S. Patent Application Publication 2008/0001597 (Hagedoorn).  [NOTE: U.S. Patent Application Publication 20200174034 is the US equivalent of the Nie et al. Chinese patent and will be used for translation].
With regards to claim 1, Nie et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1-6, a piezoelectric sensor 2 comprising a support including a connecting member 21a and a supporting member 21b connected to one end of the connecting member; a piezoelectric element 22 formed as an annular member and disposed surrounding the connecting member; a mass 23 formed as an annular member and disposed surrounding the piezoelectric element; a first circuit board 6 disposed on the mass away from the supporting member and provided with a first circuit on a surface close to the mass.  (See, paragraphs [0027] to [0041]).
The only difference between the prior art and the claimed invention is a second circuit board disposed on the first circuit board away from the supporting member and provided with a second circuit on a surface facing away from the first circuit board.
Hagedoorn discloses a motion sensor comprising, as illustrated in Figures 1-9, a motion sensor 100; a first circuit board 102 (e.g. bottom circuit board in Figure 2); a second circuit board 102 (e.g. top circuit board in Figure 2) disposed on the first circuit board away from a supporting member 110 and provided with a second circuit on a surface facing away from the first circuit board (paragraphs [0028],[0031]).  (See, paragraphs [0020] to [0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second circuit board disposed on the first circuit board away from the supporting member and provided with a second circuit on a surface facing away from the first circuit board as suggested by Hagedoorn to the system of Nie et al. to have the capability to select circuitries for modifying a signal emanating from the sensor whether using either a first circuit board (Figure 1 of Hagedoorn) or a first circuit board and a second circuit board (Figure 2 of Hagedoorn).  (See, paragraph [0033] of Hagedoorn).
At the same time, to employ a second circuit board disposed on the first circuit board away from the supporting member and provided with a second circuit on a surface facing away from the first circuit board to the system of Nie et al. is considered to have been a matter of optimization and choice possibilities to duplicate the first circuit board 7 of Nie et al. that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  [NOTE: St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)].
With regards to claims 2 and 3, the references, Nie et al. and Hagedoorn, do not explicitly specify such structural characteristics (the first circuit is embedded within the first circuit board; the first circuit is disposed corresponding to a central hollow region of the mass on the first circuit board) as in the claims.  However, to have set such structural configurations as in these claims are considered to have been a matter of optimization and choice possibilities that is a well-known concept that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely providing a circuit board to process the measured signals.
With regards to claim 8, Nie et al. further discloses a housing 7 including an internal cavity and a support opening such that the supporting member of the support is connected to the housing at the support opening (as observed in Figure 6); the piezoelectric element, the mass, the first circuit board and the second circuit board are disposed in the internal cavity of the housing (as observed in Figure 6).
With regards to claim 9, Nie et al. further discloses the housing further comprises a connector opening at which a connector 3 is disposed (as observed in Figure 1).
With regards to claim 11, Hagedoorn further discloses the first circuit board 102 and the second circuit board 102 are integrally formed (as observed in Figure 2).

Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206906417 (Nie et al.) in view of U.S. Patent Application Publication 2008/0001597 (Hagedoorn) as applied to claim 1 above, and further in view of U.S. Patent 5,402,683 (Kosugi et al.).
With regards to claim 4, the references, Nie et al. and Hagedoorn, do not disclose the first circuit board is provided with a first recess recessed inwardly from an outer peripheral surface of the first circuit board.
Kosugi et al. discloses a piezoelectric pressure sensor comprising, as illustrated in Figures 1-13, a piezoelectric pressure sensor 1; a circuit board 10 is provided with a first recess recessed inwardly from an outer peripheral surface 11b,11c of the circuit board (as observed in Figure 4).  (See, column 3, line 31 to column 9, line 46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first circuit board is provided with a first recess recessed inwardly from an outer peripheral surface of the first circuit board as suggested by Kosugi et al. to the system of Nie et al. as modified by Hagedoorn to situate the circuit board in a predetermined position and to minimize volume and low-cost packaging by reducing the size of the circuit board.  (See, column 4, lines 37-61of Kosugi et al.).
With regards to claim 5, Kosugi et al., modifying Hagedoorn, further discloses a circuit board 10 is provided with a second recess recessed inwardly from an outer peripheral surface 11b,11c of the second circuit board (as observed in Figure 4).
With regards to claim 6, Hagedoorn, modified by Kosugi et al., further discloses the first recess and the second recess are aligned with each other in an axial direction of the first circuit board.
With regards to claim 7, Kosugi et al. further discloses at least one of the first recess and the second recess is a flat recess.
With regards to claim 10, Nie et al., modified by Hagedoorn and Kosugi et al., further discloses the first circuit board is provided with a first recess recessed inwardly from an outer peripheral surface of the first circuit board; the second circuit board is provided with a second recess recessed inwardly from an outer peripheral surface of the second circuit board wherein at least one of the first recess and the second recess is disposed toward the connector opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Busch, Bachmann, Insalaco, Park, Ohkoshi, are related to piezoelectric sensor having at least one circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861